UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4721


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRIN LAMONT DENNIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:06-cr-00078-NCT-1)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Michael F. Joseph, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darrin Lamont Dennis appeals the 24-month, within-policy statement range

sentence imposed after the district court revoked his supervised release. Dennis’ sole

argument on appeal is that his sentence is plainly unreasonable because, since he was

allegedly wrongfully deprived credit for overserving time on his underlying conviction,

the district court was required to impose a downward variant revocation sentence. We

affirm.

          “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). Accordingly, when we review a revocation

sentence, we “take[] a more deferential appellate posture concerning issues of fact and

the exercise of discretion than reasonableness review for [Sentencing G]uidelines

sentences.”     United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted). “We will affirm a revocation sentence if it is within the

statutory maximum and is not ‘plainly unreasonable.’” United States v. Webb, 738 F.3d
638, 640 (4th Cir. 2013) (quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006)).

          To consider whether a revocation sentence is plainly unreasonable, we first must

determine whether the sentence is procedurally or substantively unreasonable.         See

Slappy, 872 F.3d at 207.        In making this determination, “we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into account the unique nature

                                              2
of supervised release revocation sentences.” Crudup, 461 F.3d at 438-39. Thus, a

revocation sentence is procedurally reasonable if the district court adequately explains the

chosen sentence after considering the Guidelines’ Chapter Seven policy statements and

the applicable statutory sentencing factors. See United States v. Thompson, 595 F.3d 544,

546-47 (4th Cir. 2010). A revocation sentence is substantively reasonable if the court

“sufficiently state[s] a proper basis for its conclusion that” the defendant should receive

the sentence imposed. Crudup, 461 F.3d at 440. “Only if we find a revocation sentence

unreasonable do we consider whether it is ‘plainly’ so, relying on the definition of ‘plain’

used in our ‘plain’ error analysis[,]” i.e., “clear” or “obvious.” Slappy, 872 F.3d at 208

(internal quotation marks and alteration omitted).

       Applying these standards, we conclude that Dennis’ sentence is not plainly

unreasonable. The district court considered the parties’ arguments, allowed Dennis to

allocute, and explained the selected sentence in terms of revocation-relevant statutory

factors. We reject Dennis’ argument that the district court was required to impose a

variant sentence because Dennis was unable to have his sentence credited based on

overservice for his underlying conviction. Cf. United States v. Johnson, 529 U.S. 53, 60

(2000) (holding that, while overservice of a sentence should be considered when

determining whether supervised release should be modified or terminated early, 18

U.S.C. § 3583(e) (2012) does not “by its own operation, . . . reduce the length of a

supervised release term”).    Because Dennis has failed to rebut the presumption of

reasonableness this court affords his within-policy statement range sentence, his sentence

will not be disturbed.

                                             3
      Based on the foregoing, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4